 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number: 6:18-po-0687-JDP
12                       Plaintiff,
13                                                     MOTION TO VACATE REVIEW
                                                       HEARING AND DISMISS CASE
14    TONY J. CUMMINS,                                 PURSUANT TO A DEFERRED
15                       Defendant.                    JUDGEMENT AGREEMENT; AND
                                                       ORDER THEREON
16

17

18

19          On December 11, 2018, Defendant pled guilty to Possession of a Controlled Substance.

20   Pursuant to a Deferred Judgement Agreement. He was to 12 month of unsupervised probation

21   with the conditions he: obey all laws, report any new law violations within 7 days, and pay a fine

22   of 500. A review hearing was scheduled for November 19, 2019.

23          The United States, by and through its representative, Susan St. Vincent hereby moves the

24   Court for an Order to Vacate the review hearing on November 19, 2019. To date, Defendant has

25   complied with all the terms of unsupervised probation imposed by this Court. Further, the

26   Defendant has met all conditions of the Deferred Judgement Agreement, and the United States

27   //

28   //
                                                      1
 1   hereby moves the Court for an Order of Dismissal pursuant to Rule 48 of the Federal Rules of

 2   Criminal Procedure.

 3

 4   Dated: November 15, 2019                            /S/ Susan St. Vincent_________
                                                         Susan St. Vincent
 5                                                       Legal Officer
 6                                                       Yosemite National Park

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
 1                                         ORDER
 2            Upon application of the United States, good cause having been shown therefor, I order

 3   that the review hearing scheduled for August 20, 2019, in the above-referenced matter, United
     States v. Cummins, 6:18-po-00687-JDP, be vacated. The case is hereby dismissed.
 4

 5
     IT IS SO ORDERED.
 6

 7   Dated:      November 18, 2019
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
